Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT is made between Thomas A. Lewis (the “Employee”) and Realty
Income Corporation, a Maryland corporation (the “Company”), as of January 1,
2005 (the “Effective Date”).

 

RECITALS

 

(1)           Pursuant to the 2003 Incentive Award Plan of Realty Income
Corporation (the “Plan”), the Company has granted to Employee an award of 90,000
shares of restricted common stock of the Company (the “Shares”).

 

(2)           As a condition to Employee’s grant of restricted stock, Employee
must execute this Restricted Stock Agreement, which sets forth the rights and
obligations of the parties with respect to the Shares.

 

(3)           The Plan’s terms are hereby incorporated herein by reference. 
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.

 


1.             FORFEITURE; VESTING.


 


(A)           EXCEPT AS PROVIDED IN SUBSECTIONS 1(C) AND (D), IF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON, INCLUDING, BUT NOT
LIMITED TO FOR CAUSE (AS DEFINED BELOW), DEATH, AND DISABILITY, ALL UNVESTED
SHARES (THE “UNVESTED SHARES”) AS OF THE DATE OF SUCH TERMINATION SHALL
IMMEDIATELY BE FORFEITED AND SHALL BE TRANSFERRED TO THE COMPANY; PROVIDED THAT
AS TO SHARES THAT WOULD HAVE VESTED AT THE SUBSEQUENT VESTING DATE (AS
HEREINAFTER DEFINED), SUCH SHARES SHALL VEST ON A PRORATED BASIS BASED ON THE
NUMBER OF DAYS ELAPSED FROM THE PRIOR VESTING DATE THROUGH THE DATE OF
TERMINATION AND ROUNDING DOWN TO THE NEAREST SHARE.


 


(B)           EXCEPT AS PROVIDED IN SUBSECTIONS 1(C) AND (D), THE UNVESTED
SHARES ISSUED HEREUNDER SHALL BECOME VESTED OVER TEN (10) YEARS IN 10%
INSTALLMENTS ON EACH ANNIVERSARY OF THE EFFECTIVE DATE (EACH SUCH ANNIVERSARY, A
“VESTING DATE”), CONDITIONED UPON EMPLOYEE’S CONTINUED SERVICE AS AN EMPLOYEE,
CONSULTANT OR DIRECTOR OF THE COMPANY AS OF EACH SUCH VESTING DATE.


 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 1(B) HEREOF, IN THE
EVENT OF A CHANGE IN CONTROL ALL UNVESTED SHARES SHALL IMMEDIATELY BECOME VESTED
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH CHANGE IN CONTROL.


 


(D)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTIONS 1(A) AND(B) HEREOF,
IN THE EVENT OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR EMPLOYEE’S
CONSTRUCTIVE TERMINATION (EACH AS DEFINED BELOW), IN EITHER CASE WITHIN EIGHTEEN
MONTHS FOLLOWING A MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER
CORPORATION IN A TRANSACTION THAT IS NOT A CHANGE IN CONTROL (A “NON-CIC
MERGER”), THEN ALL UNVESTED SHARES (OR ANY UNVESTED RIGHTS TO CASH OR OTHER
PROPERTY FOR WHICH THE UNVESTED SHARES WERE SUBSTITUTED OR EXCHANGED IN
CONNECTION WITH THE NON-CIC MERGER) SHALL IMMEDIATELY BECOME VESTED.


 

--------------------------------------------------------------------------------


 


(E)           FOR PURPOSES OF THIS AGREEMENT, “CAUSE,” “CHANGE IN CONTROL” AND
“GOOD REASON” SHALL HAVE THE FOLLOWING DEFINED MEANINGS:


 


(I)            “CAUSE” MEANS (A) THEFT, DISHONESTY OR FALSIFICATION OF ANY
EMPLOYMENT OR COMPANY RECORDS; (B) MALICIOUS OR RECKLESS DISCLOSURE OF THE
COMPANY’S CONFIDENTIAL OR PROPRIETARY INFORMATION; (C) COMMISSION OF ANY IMMORAL
OR ILLEGAL ACT OR ANY GROSS OR WILLFUL MISCONDUCT, WHERE THE COMPANY REASONABLY
DETERMINES THAT SUCH ACT OR MISCONDUCT HAS (1) SERIOUSLY UNDERMINED THE ABILITY
OF THE COMPANY’S MANAGEMENT TO ENTRUST EMPLOYEE WITH IMPORTANT MATTERS OR
OTHERWISE WORK EFFECTIVELY WITH EMPLOYEE, (2) CONTRIBUTED TO THE COMPANY’S LOSS
OF SIGNIFICANT REVENUES OR BUSINESS OPPORTUNITIES, OR (3) SIGNIFICANTLY AND
DETRIMENTALLY EFFECTED THE BUSINESS OR REPUTATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; AND/OR (D) EMPLOYEE’S FAILURE OR REFUSAL TO WORK DILIGENTLY TO
PERFORM TASKS OR ACHIEVE GOALS REASONABLY REQUESTED BY THE BOARD, PROVIDED SUCH
BREACH, FAILURE OR REFUSAL CONTINUES AFTER THE RECEIPT OF REASONABLE NOTICE IN
WRITING OF SUCH FAILURE OR REFUSAL AND AN OPPORTUNITY TO CORRECT THE PROBLEM. 
“CAUSE” SHALL NOT MEAN A PHYSICAL OR MENTAL DISABILITY.


 


(II)           “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING:


 

(A)           AN ACQUISITION IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS (OTHER THAN DIRECTLY FROM THE COMPANY OR PURSUANT TO AWARDS GRANTED
UNDER THE PLAN OR COMPENSATORY OPTIONS OR OTHER SIMILAR AWARDS GRANTED BY THE
COMPANY) OF THE COMPANY’S VOTING SECURITIES BY ANY INDIVIDUAL OR ENTITY (A
“PERSON”), IMMEDIATELY AFTER WHICH SUCH PERSON HAS BENEFICIAL OWNERSHIP OF FIFTY
PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES (OTHER THAN A NON-CONTROL TRANSACTION, AS DEFINED
BELOW);

 

(B)           THE INDIVIDUALS WHO, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, ARE
MEMBERS OF THE BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE
ELECTION, OR NOMINATION FOR ELECTION, BY THE COMPANY’S COMMON STOCKHOLDERS, OF
ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT
BOARD, SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS
A MEMBER OF THE INCUMBENT BOARD; PROVIDED FURTHER, HOWEVER, THAT NO INDIVIDUAL
SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH INDIVIDUAL INITIALLY
ASSUMED OFFICE AS A RESULT OF EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST”
(AS DESCRIBED IN RULE 14A-11 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED) OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD (A “PROXY CONTEST”)
INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION
CONTEST OR PROXY CONTEST; OR

 

(C)           THE CONSUMMATION OF

 


(III)          A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING THE COMPANY
UNLESS:


 

(A)          the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly,

 

2

--------------------------------------------------------------------------------


 

immediately following such merger, consolidation or reorganization, more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Company’s voting securities immediately
before such merger, consolidation or reorganization,

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially owning, directly or indirectly, a majority of the voting securities
of the Surviving Corporation, and

 

(C)           no Person, other than (i) the Company, (ii) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to such
merger, consolidation or reorganization, was maintained by the Company, the
Surviving Corporation, or any related entity or (iii) any Person who, together
with its Affiliates, immediately prior to such merger, consolidation or
reorganization had beneficial ownership of fifty percent (50%) or more of the
Company’s then outstanding voting securities, owns, together with its
Affiliates, beneficial ownership of fifty percent (50%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities.

 

(A transaction described in clauses (A) through (C) above is referred to herein
as a “Non-Control Transaction”);

 

(d)           a complete liquidation or dissolution of the Company; or

 

(e)           an agreement for the sale or other disposition of all or
substantially all of the assets or business of the Company to any Person.

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person, any other Person that, directly or indirectly, controls, is controlled
by, or is under common control with, such Person.  Neither the Company nor any
Person controlled by the Company shall be deemed to be an Affiliate of any
holder of Common Stock.

 

(iii)    “Constructive Termination” means Employee’s resignation of employment
within sixty (60) days of one or more of the following events which remains
uncured thirty (30) days after Employee’s delivery of written notice thereof:

 

(A)         THE DELEGATION TO EMPLOYEE OF DUTIES OR THE REDUCTION OF EMPLOYEE’S
DUTIES, EITHER OF WHICH SUBSTANTIALLY REDUCES THE NATURE, RESPONSIBILITY, OR
CHARACTER OF EMPLOYEE’S POSITION IMMEDIATELY PRIOR TO SUCH DELEGATION OR
REDUCTION;

 

(B)        A MATERIAL REDUCTION BY THE COMPANY IN EMPLOYEE’S BASE SALARY IN
EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION;

 

3

--------------------------------------------------------------------------------


 

(C)         A MATERIAL REDUCTION BY THE COMPANY IN THE KIND OR LEVEL OF EMPLOYEE
BENEFITS OR FRINGE BENEFITS TO WHICH EMPLOYEE WAS ENTITLED PRIOR TO SUCH
REDUCTION; OR THE TAKING OF ANY ACTION BY THE COMPANY THAT WOULD ADVERSELY
AFFECT EMPLOYEE’S PARTICIPATION IN ANY PLAN, PROGRAM OR POLICY GENERALLY
APPLICABLE TO EMPLOYEES OF EQUIVALENT SENIORITY;  AND

 

(D)        THE COMPANY’S RELOCATION OF EMPLOYEE’S PRINCIPAL OFFICE LOCATION TO A
PLACE MORE THAN FORTY (40) MILES FROM THE COMPANY’S PRESENT HEADQUARTERS
LOCATION (EXCEPT THAT REASONABLY REQUIRED TRAVEL ON THE COMPANY’S BUSINESS SHALL
NOT BE CONSIDERED A RELOCATION).

 


2.             TRANSFER OF SHARES.  UNLESS PERMITTED BY THE ADMINISTRATOR,
UNVESTED SHARES OR ANY INTEREST OR RIGHT THEREIN OR PART THEREOF SHALL NOT BE
LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF THE EMPLOYEE OR HIS OR HER
SUCCESSORS IN INTEREST AND SHALL NOT BE SUBJECT TO DISPOSITION BY TRANSFER,
ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER MEANS
WHETHER SUCH DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF LAW BY
JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE
PROCEEDINGS (INCLUDING BANKRUPTCY), AND ANY ATTEMPTED DISPOSITION THEREOF SHALL
BE NULL AND VOID AND OF NO EFFECT; PROVIDED, HOWEVER, THAT THIS SECTION 2 SHALL
NOT APPLY TO VESTED SHARES AND SHALL NOT PREVENT TRANSFERS BY WILL OR BY
APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.  IN THE CASE OF A PERMITTED
TRANSFER OF UNVESTED SHARES, THE TRANSFEREE OR OTHER RECIPIENT SHALL RECEIVE AND
HOLD THE UNVESTED SHARES SO TRANSFERRED SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, AND THERE SHALL BE NO FURTHER TRANSFER OF SUCH SHARES EXCEPT IN
ACCORDANCE WITH THE TERMS OF THIS SECTION.  ANY TRANSFEREE SHALL ACKNOWLEDGE THE
SAME BY SIGNING A COPY OF THIS AGREEMENT.  TRANSFER OR SALE OF THE SHARES IS
SUBJECT TO RESTRICTIONS ON TRANSFER IMPOSED BY ANY APPLICABLE STATE AND FEDERAL
SECURITIES LAWS.  THE UNVESTED SHARES WILL BE HELD IN BOOK ENTRY FORM BY THE
COMPANY’S STOCK TRANSFER AGENT, THE BANK OF NEW YORK.  AS SHARES VEST ANNUALLY,
THE TRANSFER AGENT WILL BE GIVEN INSTRUCTIONS TO ISSUE A CERTIFICATE TO THE
EMPLOYEE FOR THE VESTED SHARES.


 


3.             CHANGE IN CONTROL ADJUSTMENT.  IN ADDITION TO THE ACTIONS
PERMITTED UNDER SECTION 11.3 OF THE PLAN UPON A CHANGE IN CONTROL THE
ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, PROVIDE THAT THE UNVESTED SHARES BE
ASSUMED BY THE SUCCESSOR OR SURVIVOR CORPORATION OR OTHER ENTITY, OR A PARENT OR
SUBSIDIARY THEREOF, OR BE SUBSTITUTED FOR BY SIMILAR OPTIONS, RIGHTS OR AWARDS
COVERING CASH OR THE STOCK OR OTHER EQUITY INTERESTS OF THE SUCCESSOR OR
SURVIVOR CORPORATION OR OTHER ENTITY, OR A PARENT OR SUBSIDIARY THEREOF, WITH
APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES OR CASH PAYMENT
RIGHTS.


 


4.             DIVIDENDS AND VOTING RIGHTS.  EMPLOYEE SHALL BE ENTITLED TO ANY
AND ALL DISTRIBUTIONS ON THE SHARES, PAYABLE FROM THE EFFECTIVE DATE.  EMPLOYEE
SHALL HAVE ALL VOTING RIGHTS WITH RESPECT TO SHARES.


 


5.             OWNERSHIP RIGHTS, DUTIES.  THIS AGREEMENT SHALL NOT AFFECT IN ANY
WAY THE OWNERSHIP, VOTING RIGHTS OR OTHER RIGHTS OR DUTIES OF EMPLOYEE, EXCEPT
AS SPECIFICALLY PROVIDED HEREIN.


 

4

--------------------------------------------------------------------------------


 


6.             LEGENDS.  THE CERTIFICATE EVIDENCING THE SHARES ISSUED SHALL BE
ENDORSED WITH ANY LEGEND REQUIRED UNDER APPLICABLE FEDERAL AND STATE SECURITIES
LAWS AND THE COMPANY’S ARTICLES OF INCORPORATION.


 


7.             ADJUSTMENT FOR STOCK SPLITS, ETC.  ALL REFERENCES TO THE NUMBER
OF SHARES IN THIS AGREEMENT SHALL BE APPROPRIATELY ADJUSTED TO REFLECT ANY STOCK
SPLIT, STOCK DIVIDEND OR OTHER RECAPITALIZATION OR CHANGE IN THE SHARES WHICH
MAY BE MADE BY THE COMPANY AFTER THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH
THE PLAN.   ANY AND ALL SHARES OF COMMON STOCK RECEIVED BY THE EMPLOYEE WITH
RESPECT TO SUCH SHARES AS A RESULT OF STOCK DIVIDENDS, STOCK SPLITS OR ANY OTHER
FORM OF RECAPITALIZATION SHALL ALSO BE SUBJECT TO THIS AGREEMENT.


 


8.             NOTICES.  NOTICES REQUIRED HEREUNDER SHALL BE GIVEN IN PERSON OR
BY REGISTERED MAIL TO THE ADDRESS OF THE EMPLOYEE SHOWN ON THE RECORDS OF THE
COMPANY, AND TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE.


 


9.             SURVIVAL OF TERMS.  THIS AGREEMENT SHALL APPLY TO AND BIND
EMPLOYEE AND THE COMPANY AND THEIR RESPECTIVE PERMITTED ASSIGNEES AND
TRANSFEREES, HEIRS, LEGATEES, EXECUTORS, ADMINISTRATORS AND LEGAL SUCCESSORS,
INCLUDING WITHOUT LIMITATION THE COMPANY’S ACQUIRER IN A CHANGE IN CONTROL.


 


10.           TAX WITHHOLDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED TO REQUIRE PAYMENT IN CASH OR DEDUCTION
FROM OTHER COMPENSATION PAYABLE TO THE EMPLOYEE OF ANY SUMS REQUIRED BY FEDERAL,
STATE OR LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO THE ISSUANCE, LAPSING OF
RESTRICTIONS ON OR EXERCISE OF THE SHARES.  THE COMPANY MAY, IN ITS DISCRETION,
ALLOW THE EMPLOYEE TO DELIVER SHARES OF COMMON STOCK OWNED BY THE EMPLOYEE DULY
ENDORSED FOR TRANSFER TO THE COMPANY WITH AN AGGREGATE FAIR MARKET VALUE ON THE
DATE OF DELIVERY EQUAL TO THE STATUTORY MINIMUM SUMS TO BE WITHHELD.  THE
COMPANY SHALL NOT BE OBLIGATED TO DELIVER ANY NEW CERTIFICATE REPRESENTING
VESTED SHARES TO THE EMPLOYEE OR HIS OR HER LEGAL REPRESENTATIVE UNLESS AND
UNTIL THE EMPLOYEE OR HIS OR HER LEGAL REPRESENTATIVE SHALL HAVE PAID OR
OTHERWISE SATISFIED IN FULL THE AMOUNT OF ALL FEDERAL, STATE AND LOCAL TAXES
APPLICABLE TO THE TAXABLE INCOME OF THE EMPLOYEE RESULTING FROM THE GRANT OF THE
SHARES OR THEIR VESTING.


 


11.           NO SECTION 83(B) ELECTIONS.  BECAUSE SUCH ELECTION COULD HAVE AN
IMPACT ON THE COMPANY’S ABILITY TO CONTINUE AS A REAL ESTATE INVESTMENT TRUST
UNDER THE CODE (DEFINED BELOW), EMPLOYEE AGREES THAT EMPLOYEE WILL NOT FILE AN
ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WITH RESPECT TO THE SHARES.  IF EMPLOYEE DOES FILE A SECTION 83(B)
ELECTION THEN SUCH ELECTION SHALL CAUSE THE FORFEITURE OF ALL OF THE SHARES,
WITHOUT PRORATION (NOTWITHSTANDING SECTION 1(A)).


 


12.           REPRESENTATIONS.  EMPLOYEE HAS REVIEWED WITH HIS OR HER OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EMPLOYEE IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
THE COMPANY OR ANY OF ITS AGENTS.  EMPLOYEE UNDERSTANDS THAT HE/SHE (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR HIS/HER OWN TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THE GRANT OF SHARES OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


13.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH CALIFORNIA LAW, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 

Employee represents that he/she has read this Agreement and is familiar with its
terms and provisions.  Employee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Company’s Board of Directors
or the Compensation Committee thereof upon any questions arising under this
Agreement.

 

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

 

“COMPANY”

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

Michael R. Pfeiffer

 

Title:

Executive Vice President, General Counsel

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------